In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00073-CR



              JOE MCMULLEN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
                Bowie County, Texas
            Trial Court No. 17F0012-102




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                      MEMORANDUM OPINION
           Joe McMullen was convicted by a Bowie County jury of indecency with a child by

contact. 1 Following the jury’s recommendation, the trial court sentenced him to twenty years’

confinement and assessed a fine of $1,500.00.

           McMullen’s attorney has filed a brief which discusses the record and reviews the

proceedings in detail. The brief sets out the procedural history and summarizes the evidence

elicited during the course of the proceedings. Meeting the requirements of Anders v. California,

counsel has provided a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. Anders v. California, 386 U.S. 738, 743–44 (1967); In re

Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813
S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim.

App. [Panel Op.] 1978). Counsel has also filed a motion with this Court seeking to withdraw as

counsel in this appeal.

           On or about September 12, 2018, counsel mailed to McMullen a copy of the brief and the

motion to withdraw. Counsel also provided McMullen with a copy of the appellate record and

informed him of his right to review the record and file a pro se response. On September 13, 2018,

this Court informed McMullen that any pro se response was due on or before October 15, 2018.

On October 22, 2018, this Court further informed McMullen that the case would be set for

submission on November 12, 2018. We received neither a pro se response from McMullen nor a

motion requesting an extension of time in which to file such a response.


1
    See TEX. PENAL CODE § 21.11(a)(1) (West Supp. 2018).

                                                           2
         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record, and we agree that no arguable issue supports an appeal. See Bledsoe v.

State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders context, once we determine

that the appeal is without merit, we must either dismiss the appeal or affirm the trial court’s

judgment. See Anders, 386 U.S. 738.

         We affirm the judgment of the trial court. 2



                                                       Ralph K. Burgess
                                                       Justice

Date Submitted:            November 12, 2018
Date Decided:              December 5, 2018

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2)
must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply
with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           3